Case 8:20-cv-00857-SHK Document 18 Filed 01/21/21 Page 1 of 2 Page ID #:950



     Young Cho
 1   Attorney at Law: 189870
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Milagro Flores                                       JS-6
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
12
     MILAGRO FLORES,                        ) Case No.: 8:20-cv-00857-SHK
13                                          )
                                            ) /PROPOSED/ ORDER OF
14                Plaintiff,                ) DISMISSAL
                                            )
15         vs.                              )
                                            )
16                                          )
     ANDREW SAUL,
                                            )
17   Commissioner of Social Security,       )
                                            )
18                                          )
                  Defendant.                )
19                                          )
20
21         The above captioned matter is dismissed with prejudice, each party to bear
22   its own fees, costs, and expenses.
23         IT IS SO ORDERED.
24   DATE: January 21, 2021
                           ___________________________________
25                         THE HONORABLE SHASHI KEWALRAMANI
                           UNITED STATES MAGISTRATE JUDGE
26

                                            -1-
Case 8:20-cv-00857-SHK Document 18 Filed 01/21/21 Page 2 of 2 Page ID #:951



     DATE: January 20, 2021       Respectfully submitted,
 1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                        /s/ Young Cho
 3                             BY: __________________
                                  Young Cho
 4                                Attorney for plaintiff Milagro Flores
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          -2-
